DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art of record has been corrected for an obvious error Ogawa should read Ogawa.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed February 22, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.


Claim Status

This office action is in response to the amendment and remarks submitted 12/9/2021 and 2/4/2022.

Claim 1 amended; support for claim 1 is found in [0035] of the published application.
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 7, 10 and 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (JP 2009211910 A).

	As to claim 1, Ogawa discloses a lithium secondary battery having a construction with a positive electrode active material layer, a separator layer ([0017 -solid electrolyte layer]) and a negative electrode active material layer laminated in that order ([0017], [0027, FIG. 1 ]). 
Wherein the negative electrode active material layer comprises lithium metal 
([0014]), 
	the separator layer has a shut layer and one or more solid electrolyte layers 
([FIG. 1, 0015 ] as illustrated the solid electrolyte (3) is a shut layer when the liquid material of the layer reacts to form an insulator between the gaps in the powder of the solid electrolyte it serves as a shut layer and the solid electrolyte layer acting as a separator comprising of at least two layers of the powder [0028] and ionic liquid [0025]), One of the solid electrolyte layers is adjacent to the negative electrode active material layer ([FIG. 1, 0027]), the shut layer comprises a lithium ion conductive liquid ([0018-0021], [0025]) that reacts with the lithium metal to produce an electronic insulator [Abstract],

    PNG
    media_image1.png
    354
    659
    media_image1.png
    Greyscale

(Ogawa Fig. 1 annotated)
	and the shut layer and the solid electrolyte layers are individual layers (when mixing, the solid electrolyte It is necessary to mix in such a way that the powder and the liquid substance are not combined [0025]), thereby providing individual layers.
	to inhibit contact of the lithium ion conductive liquid with the negative electrode active material layer. (A liquid material (ionic liquid [0018]) that reacts with metallic lithium to form an electronic insulator in the gaps between the powders of the solid electrolyte layer. [0015]. Here clearly the liquid material at a first layer between the powder forms a electronic insulator thereby insulating or inhibiting any additional contact of the ionic liquid with the negative electrode [0026]. 
	As to claim 4, Ogawa discloses l-allyl-3-methylimidazolium 
bis(trifluoromethylsulfonyl)imide ([0029]). Where the composition is the same, the same properties of Lowest Unoccupied Molecular Orbital of the lithium ion conductive liquid is -0.50 eV or less should exist.
	It should be note that regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, 11 ). 

	As to claim 5, Ogawa discloses a lithium ion conductive liquid comprises an ionic liquid ([0018 - 0021 ]). 

	As to claim 6, Ogawa discloses a lithium salt is dissolved in the ionic liquid 
([0021 ]). 

	As to claim 7, Ogawa discloses ionic liquid is l-allyl-3-methylimidazolium 
bis(trifluoromethylsulfonyl)imide ([0029]).

	As to claims 10 and 11, Ogawa discloses the positive electrode active material 
layer and/or the solid electrolyte layer comprises a sulfide solid electrolyte ([0013]) and the positive electrode active material layer comprises sulfur as a positive electrode active material ([0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 2009211910 A) in view of Fujikawa et al. (US 2007/0281206 A1).	
	As to claim 2, Ogawa discloses a lithium secondary battery but is silent on a lithium ion conductive liquid in the shut layer is held on a porous film. 
Fujikawa teaches a lithium secondary battery and further teaches a lithium ion conductive liquid ([0046]) in the shut layer is held on a porous film, expansion of the short-circuit is prevented, so that the safety of the lithium secondary battery is improved [Abstract]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to improve the occurrence of a short-circuit due to the melting and shrinkage of the high molecular porous film by using a separator is prevented ([Abstract]) to improve the safety of the modified Ogawa battery through the teachings of Fujikawa.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 2009211910 A), in view of Fujikawa et al. (US 2007/0281206) as applied above, and further in view of Nanno et al. (US 20070259271 A 1 ). 
	As to claim 8, Ogawa discloses a solid electrolyte but is silent on denseness of the solid electrolyte layer is 97% or greater. 
	Nanno discloses a solid electrolyte and further teaches the solid electrolyte layer preferably has a packing rate of more than 70%. As used herein, the packing rate refers to the ratio of the apparent density of each layer to the true density of the material(s) constituting each layer, which is expressed as a percentage ([0031 ]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to apply a higher packing rate as a lesser packing rate may have poor high-rate charge/discharge characteristics ([0164]) of the modified Ogawa battery through the teachings of Nanno. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 9, Ogawa discloses a solid electrolyte but is silent on the solid electrolyte layer comprises a sintered oxide solid electrolyte.
 	Nanno discloses a solid electrolyte and further teaches it is preferable to add an
amorphous oxide as a sintering aid to the solid electrolyte layer ([0169]) to prevent separation between the active material layer and the solid electrolyte layer ([0169]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to prevent the separation between the active material layer and the solid electrolyte layer by sintering the amorphous oxide ([0169]) of the modified Ogawa battery through the teachings of Nanno.
	
Response to Arguments
Applicant's arguments filed 12/9/2021 and 2/4/2022 have been fully considered but they are not persuasive. 
	a. 	The translation used by Examiner is a human translation obtained through the USPTO.  Applicant is advised to submit a full human translation for the record instead of providing a “verified” translation of paragraph 25.
	b. 	Applicant argues Ogawa fails to teach lithium ion conductive liquid is formed in a layer separate from the solid electrolyte layer. The office respectfully disagrees as Ogawa discloses a liquid material (ionic liquid [0018]) that reacts with metallic lithium to form an electronic insulator in the gaps between the powders of the solid electrolyte layer. [0015]. Here clearly the liquid material at a first layer between the powder forms a electronic insulator thereby insulating or inhibiting any additional contact of the ionic liquid with the negative electrode [0026]. That layer existing between the powder particular layers, the electronic insulating layer does not combine with the powder layer thereby creating an individual layer interlaced with the powder layer as depicted below in figure 13b.

    PNG
    media_image2.png
    276
    640
    media_image2.png
    Greyscale

(figure 13b)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Ogawa et al. (JP2008171588) Intervening layer made of a lithium ion conductive polymer or an ionic liquid
	Kawaji et al. (JP2017004910A) The solid electrolyte layer contains a hydride-based solid electrolyte

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728